Case 1:18-cv-01076-SOH Document 12               Filed 11/26/19 Page 1 of 4 PageID #: 153


                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF
                                     ARKANSAS


                                       )
       UNITED STATES OF AMERICA,       )
       and ARKANSAS DEPARTMENT OF )
       ENVIRONMENTAL QUALITY           )
                    Plaintiffs         )
                                       )
                                       )
                                       )
                 v.                    )                   Case No. 1:18-cv-01076-SOH
                                       )
       GEORGIA PACIFIC CHEMICALS, LLC, )
       and GEORGIA PACIFIC CONSUMER )
       OPERATIONS, LLC                 )
                    Defendants         )
                                       )
                                       )


   AMENDED SECOND JOINT STATUS REPORT REGARDING LODGED CONSENT
                             DECREE

       Pursuant to the July 26, 2019 Order of Chief Judge Susan O. Hickey, Plaintiffs, the

United States of America, on behalf of the United States Environmental Protection Agency

(“EPA”), and the Arkansas Department of Environmental Quality, and with the concurrence of

counsel for Settling Defendants Georgia Pacific Chemicals, LLC and Georgia Pacific Consumer

Operations, LLC (collectively “Parties”), submitted a Joint Status Report on August 2, 2019,

regarding how the Parties wished to proceed (ECF No. 8).

       The Parties advised the Court regarding their negotiations to amend the lodged Consent

Decree and that the United States expected to file an amended Consent Decree no later than

December 1, 2019. Negotiations have been productive, but the Parties need additional time to

complete their discussions and finalize the amended Consent Decree. The Parties desire to

complete these negotiations as soon as practicable, and the United States now expects to lodge
Case 1:18-cv-01076-SOH Document 12               Filed 11/26/19 Page 2 of 4 PageID #: 154




the amended Consent Decree with the Court no later than February 3, 2020. The Parties intend

to fully resolve the allegations contained in Plaintiffs’ Complaint (ECF No. 1) by the amended

Consent Decree.

       Upon lodging of the amended Consent Decree, the United States would publish public

notice of the amended Consent Decree in the Federal Register and solicit public comments.

Once the comments have been received and reviewed by the United States, and assuming the

comments do not warrant a reconsideration of the terms, the United States would then expect to

move the Court for entry of the amended Consent Decree.

       Under these circumstances, the Parties request that the Court take no action with regard

to this case until the amended Consent Decree can be lodged and submitted for approval. The

Parties are available for a telephone conference should the Court have any questions.



                                             Respectfully submitted,


                                              s/ Samuel D. Blesi
                                             SAMUEL D. BLESI (DC Bar # 417818)
                                             Trial Attorney
                                             Environmental Enforcement Section
                                             Environmental and Natural Resources Division
                                             U.S. Department of Justice
                                             P.O. Box 7611
                                             Ben Franklin Station
                                             Washington, DC 20044
                                             Telephone: (202) 514-1446
                                             Facsimile: (202) 616-6584
                                             Sam.Blesi@usdoj.gov
Case 1:18-cv-01076-SOH Document 12   Filed 11/26/19 Page 3 of 4 PageID #: 155




                                 United States Attorney
                                 DUANE (DAK) KEES
                                 United States Attorney
                                 Western District of Arkansas


                                 /s/ Candace L. Taylor
                                 Candace L. Taylor
                                 Assistant United States Attorney
                                 Ark. Bar Number 98083
                                 414 Parker Avenue
                                 Fort Smith, AR 72901
                                 Telephone: (479) 783-5125
                                 Fax: (479) 441-0569
                                 E-mail: candace.taylor@usdoj.gov

OF COUNSEL:

CHERYL BARNETT
Assistant Regional Counsel
Office of Regional Counsel
U.S. EPA, Region 6
1445 Ross Avenue
Dallas, TX 75202-2733
Telephone: (214) 665-8328
 Case 1:18-cv-01076-SOH Document 12                Filed 11/26/19 Page 4 of 4 PageID #: 156



                           CERTIFICATE OF SERVICE

       I hereby certify that on November 26, 2019, a copy of the foregoing “Amended Second

Joint Status Report Regarding Lodged Consent Decree” was filed electronically with the Clerk

of Court using the CM/ECF system. I also certify that I have served this filing to counsel for

Defendants, by U.S. mail, postage prepaid to non CM/ECF participants:


Samuel E. Ledbetter
Georgia Pacific
711 West Third Street
Little Rock, AR 72201

John Bottini
Georgia Pacific
133 Peachtree St., NE
P.O. Box 105605
Atlanta, GA 30348-5605

Tracy R. Rothermel
General Counsel for ADEQ
5301 Northshore Drive
North Little Rock, AR 72118

Krista K. McIntyre
Stoel Rives LLP
101 S. Capitol Blvd., Suite 1900
Boise, ID 83702-7705




                                             _ /s/ Samuel D. Blesi
                                             SAMUEL D. BLESI (DC Bar # 417818)
                                             Trial Attorney
                                             Environmental Enforcement Section
                                             Environmental and Natural Resources Division
                                             U.S. Department of Justice
                                             P.O. Box 7611
                                             Ben Franklin Station
                                             Washington, DC 20044
                                             Telephone: (202) 514-1446
                                             Facsimile: (202) 616-6584
                                             Sam.Blesi@usdoj.gov
